              Case 2:21-cv-00321-WGC Document 14 Filed 07/20/21 Page 1 of 2




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12   MELANIE STEPHENS,                               )
                                                     )   Case No.: 2:21-cv-00321-WGC
13          Plaintiff,                               )
                                                     )   STIPULATION TO VOLUNTARY
14                  v.                               )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   KILOLO KIJAKAZI,                                )   ENTRY OF JUDGMENT FOR
     Acting Commissioner of Social Security,1        )   PLAINTIFF
16                                                   )
            Defendant.                               )
17                                                   )
                                                     )
18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23

24

25  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
     1

   Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore,
26 for Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
   reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
             Case 2:21-cv-00321-WGC Document 14 Filed 07/20/21 Page 2 of 2




 1 a new decision.

 2          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 3 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 4

 5 Dated: July 19, 2021                           Respectfully submitted,

 6                                                LAW OFFICES OF LAWRENCE D. ROHFLING
 7                                                /s/ Cyrus Safa
                                                  CYRUS SAFA
 8                                                (*as authorized via email on July 19, 2021)
                                                  Attorney for Plaintiff
 9

10
     Dated: July 19, 2021                         Respectfully submitted,
11
                                                  CHRISTOPHER CHIOU
12                                                Acting United States Attorney
13                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
14                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
15

16

17

18
                                                            IT IS SO ORDERED:
19

20                                                          HON. WILLIAM G. COBB
                                                            UNITED STATES MAGISTRATE JUDGE
21

22                                                                  July 20, 2021
                                                            DATED: ___________________________
23

24

25

26                                                      2
